DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 02/25/21 has been considered by the examiner.

Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-4, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liang, U.S. Patent No. 7,595,667.

a drive circuit comprising:
a set-side level shift circuit (the combination of transistor T1, resistor R1 and inverter 16) configured to shift a level of a set signal (input ON signal), and output the level-shifted set signal from a set-side output node (the output terminal of inverter 16, i.e., signal A);
a reset-side level shift circuit (the combination of transistor T2, resistor R2 and inverter 17) configured to shift a level of a reset signal, and output the level-shifted reset signal from a reset-side output node (the output node of inverter 17, i.e., signal B);
a mask-signal generating circuit (the circuit elements within circuit 13a which generate mask signal M) configured to output a mask signal (M) in response to a change in a voltage at the set side-output node or a change in a voltage at the reset-side output node, the mask signal being for a time period shorter than a first time period during which the level-shifted set signal is outputted or shorter than a second time period during which the level shifted reset signal is outputted (note figure 2 of Liang which shows that the mask signal M is output in response to the change in logic state of signal A and/or B and, moreover, note that the left and right pulses of mask signal M have respective pulse widths which are narrower than that of the third pulse of signal B, thus meeting the limitation recited on lines 9-14 of claim 1); and
a control circuit (the combination of logic gates 36 and 37 together with latch circuit 14 and driver signal output circuit 15) configured to output a drive signal (OUTPUT) to a power device (the power device is just intended use recitation, note that the Liang figure 1 driver circuit is capable of providing signal OUTPUT to the control input of a power device), the drive signal

switching to a first level (low logic level for an n-type power device) for turning off the power device, in response to the control circuit receiving the level-shifted reset signal after receiving the mask signal (as shown in figure 2 of Liang, signal OUTPUT will switch from logic high to logic low in response to the level-shifted reset signal B being received by circuit 13a and at a point in time after mask signal M is received), and
switching to a second level (logic high level for the n-type power device) for turning on the power device, in response to the control circuit receiving the level-shifted set signal after receiving the mask signal (as shown in figure 2 of Liang, signal OUTPUT will switch from logic high to logic low in response to the level-shifted set signal A being received by circuit 13a and at a point in time after mask signal M is received).
As to claim 2, the claimed "latch control circuit" reads on the combination of logic gates 36 and 37, the claimed "latch circuit" reads on latch circuit 14, and the claimed "drive-signal output circuit" reads on driver circuit 15 in figure 1 of Liang.
As to claims 3 and 4, the functional limitations recited in these two claims will be inherent during the operation of the Liang figure 1 drive circuit.
As to claim 17, the claimed "input circuit" reads on input circuit 11 shown in figure 1 of Liang.
As to claim 18, note that Liang's set signal, reset signal, level-shifted set and reset signals and mask signal M are all pulsed shape signals.

5.	Claims 1-5, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishimatsu, U.S. Patent No. 8,558,585.
As to claim 1, Ishimatsu discloses, in figure 6,
a drive circuit comprising:
a set-side level shift circuit (the combination of transistor 141 and resistor 143) configured to shift a level of a set signal (SON), and output the level-shifted set signal from a set-side output node (A1);
a reset-side level shift circuit (the combination of transistor 142 and resistor 144) configured to shift a level of a reset signal, and output the level-shifted reset signal from a reset-side output node (B1);
a mask-signal generating circuit (the circuit elements within circuit 13 which output mask signals SBB and SAB) configured to output a mask signal (SBB or SAB)  in response to a change in a voltage at the set side-output node or a change in a voltage at the reset-side output node, the mask signal being for a time period shorter than a first time period during which the level-shifted set signal is outputted or shorter than a second time period during which the level shifted reset signal is outputted (note figure 7 of Ishimatsu which shows that the mask signals SBB and SAB are output in response to logic level changes in signals SA and SB and, moreover, note that  the mask signal pulses have pulse widths which are narrower than the high logic pulse width of signals SA and SB, thus meeting the limitation recited on lines 9-14 of claim 1); and
a control circuit (the combination of logic gates 133a, 133b, 134a and 134b together with latch circuit 12 and the driver signal output circuit 11 which receives the output of latch circuit 
remaining at a same level while the control circuit is receiving the mask signal (note the constant low logic level of signal HO while the mask signals SBB and SAB of Ishimatsu are being received by the control circuit),
switching to a first level (low logic level) for turning off the power device, in response to the control circuit receiving the level-shifted reset signal after receiving the mask signal (as shown in figure 7 of Ishimatsu, signal HO will switch logic states in response to the level-shifted reset signal SB being received by the control circuit and at a point in time after after either of the two mask signals is received), and
switching to a second level (logic high level) for turning on the power device, in response to the control circuit receiving the level-shifted set signal after receiving the mask signal (as shown in figure 7 of Ishimatsu, signal HO will switch logic states in response to the level-shifted set signal SA being received by the control circuit and at a point in time after either of the two mask signals is received).
As to claim 2, the claimed "latch control circuit" reads on the combination of logic gates 133a, 133b, 134a and 134b, the claimed "latch circuit" reads on latch circuit 12, and the claimed "drive-signal output circuit" reads on driver circuit 11 shown in figure 1 of Ishimatsu.
As to claims 3 and 4, the functional limitations recited in these two claims will be inherent during the operation of the Ishimatsu figure 6 drive circuit.
As to claim 5, the claimed "set-side differential-pulse generating circuit" reads on the combination of logic gates 131a and 131c together with delay circuits 132a and 132c, and the 
As to claim 17, the claimed "input circuit" reads on the combination of circuit elements 15 through 18 shown in figure 1 of Ishimatsu.
As to claim 18, note that Ishimatsu's set signal, reset signal, level-shifted set and reset signals and mask signals are all pulsed shape signals.

Allowable Subject Matter
6.	Claims 6-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  claim 6 is allowable in view of the details of the latch control circuit recited on lines 3-17; claims 7 and 8 are respectively allowable in view of the claimed details of the set-side and reset-side differential-pulse generating circuits, which details are not seen to be disclosed or suggested by Liang or Ishimatsu, supra; and claims 9-16 are allowable in view of the latch control circuit details recited on the last 10 lines of claim 9, which details are also not seen to be disclosed or suggested by Liang or Ishimatsu, supra.

Prior Art Not Relied Upon
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
.


Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B WELLS whose telephone number is (571)272-1757.  The examiner can normally be reached on Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINCOLN DONOVAN can be reached on (571)272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/KENNETH B WELLS/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        August 23, 2021